                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS

 CHARLIE CONNER,

            Plaintiff,
                                                            Case No: 1:19-cv-00846-MSS-SIS
       v.

 THE BOARD OF TRUSTEES OF THE
 UNIVERSITY OF ILLINOIS,
     Defendant.

                                  DEFENDANT’S OPPOSITION TO
                           PLAINTIFF’S COUNSEL MOTION TO WITHDRAW

            Now comes Defendant, The Board of Trustees of the University of Illinois (the “Board”),

through its undersigned counsel, to oppose Plaintiff’s Counsel’s Motion to Withdraw (Dkt. No.

92).

            1.      Defendant and its counsel would typically not object to an opposing counsel

seeking to withdraw due to “fundamental disagreements” between litigant and counsel. (Id.)

However, here, it is in the best interest of the Court and the Board to not permit counsel’s

withdrawal.

            2.      The parties are only three days away from the close of fact discovery, and the Board

has filed a Motion to Compel (Dkt. No. 90) to obtain answers to discovery related to (a) Plaintiff’s

alleged damages, and (b) Plaintiff’s defenses to the Board’s affirmative defenses.

            3.      The requested discovery that has not been answered arose as a result of Plaintiff’s

deposition testimony that occurred in March 2021. Considering that Plaintiff’s counsel had

previously informed the Board’s counsel on multiple occasions that he was prepared to produce

amended discovery responses but was waiting for his client to provide a verification, it is likely
that the intransigence and refusal to produce discovery is on the part of Plaintiff. (See, Dkt. No. 90

at Exs. D, E, F.)

       4.      Plaintiff is now preparing to cycle through the second set of capable lawyers in less

than six months. Plaintiff has demonstrated that he is incapable or uninterested in acting as a pro

se litigant. During the latter part of 2020, after his first counsel withdrew, Plaintiff as a pro se

litigant failed to respond to discovery, failed to communicate with counsel for the Board, and did

nothing to move the case forward. (See Dkt. Nos. 73-74.) That has been markedly different during

the four months that Plaintiff’s current counsel has been involved. It is unlikely that Plaintiff will

find another lawyer to represent him at this late stage of litigation without requesting that the Court

authorize another delay.

       5.      Plaintiff should not be permitted to further delay this proceeding by failing and

refusing to cooperate with discovery (and apparently also failing to cooperate with his lawyers).

       6.      This Court should deny Plaintiff’s counsel’s Motion to Withdraw at least until after

(a) fact discovery is closed and all discovery disputes resolved, and (b) until after briefing of

dispositive motions.

       7.      In the alternative, if the Court does permit Plaintiff’s counsel’s withdrawal, it

should further dismiss the case as a sanction against Plaintiff for continued refusal to cooperate

with discovery and the administration of this case, as the Court previously threatened. (See Dkt.

No. 74.)




                                                  2
                                         CONCLUSION

       For the above reasons, the Court should not permit Plaintiff’s counsel from withdrawing

from representing Plaintiff until (a) fact discovery is closed and all discovery disputes resolved,

and (b) until after briefing for dispositive motions, and grant any other relief that the Court deems

appropriate.

Dated: April 27, 2021                                 Respectfully submitted,
                                                      THE BOARD OF TRUSTEES OF THE
                                                      UNIVERSITY OF ILLINOIS

                                                      /s/ Nicholas A. Gowen
                                                      One of Its Attorneys
Stephen H. Pugh – ARDC No. 2262177
(spugh@burkelaw.com)
Nicholas A. Gowen – ARDC No. 6280123
(ngowen@burkelaw.com)
Burke, Warren, MacKay & Serritella, P.C.
330 N. Wabash Avenue, 21st Floor
Chicago, IL 60611
Tel: 312.840.7088 / Fax: 312.840.7900




                                                 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2021, I will electronically file the foregoing Joint Status

Report with the Clerk of Court using the CM/ECF system.



                By: /s/ Nicholas A. Gowen

                Counsel for Defendant




                                                 4
